Stephens, J.
¶55 (concurring in dissent) — The authority of a public hospital district under RCW 70.44.060(3) is an important question of health care policy in Washington. But from a judicial perspective, an equally important question concerns the authority of a court to issue an extraordinary writ of prohibition. I tend to agree with the majority that reasonable minds could disagree about the meaning of RCW 70.44.060(3). However, I do not find it necessary to provide a definitive interpretation. Regardless of whether Skagit Valley Hospital exceeded its statutory authority, the trial court abused its discretion in granting the writ of prohibition because adequate legal remedies were available to United General Hospital. I therefore concur in that portion of Chief Justice Madsen’s dissent explaining that the availability of an action for injunctive relief precluded the drastic remedy of a writ of prohibition.